



EXHIBIT 10.6


    
Änderung zum Vorstandsanstellungsvertrag
 
Amendment to Management Board Member’s Service Agreement
Zwischen


der Diebold Nixdorf AG, Heinz-Nixdorf-Ring 1, 33106 Paderborn, vertreten durch
den Aufsichtsrat, dieser vertreten durch seinen Vorsitzenden Herrn Dr. Alexander
Dibelius


- im Folgenden „Gesellschaft“ genannt -
und


Herrn Dr. Ulrich Näher, wohnhaft Brunhildenstr. 8, 80639 München
 
Between


Diebold Nixdorf AG, Heinz-Nixdorf-Ring 1, 33106 Paderborn, represented by the
supervisory board, in turn represented by its chairman, Dr. Alexander Dibelius




- hereinafter referred to as “Company” -
and


Dr. Ulrich Näher, residing in Brunhildenstr. 8, 80639 München
Präambel
 
Preamble
Herr Dr. Ulrich Näher ist durch Beschluss des Aufsichtsrats der Diebold Nixdorf
AG vom 14.12.2006 für die Zeit vom 01.03.2007 bis zum 28.02.2019 zum
ordentlichen Mitglied des Vorstandes der Gesellschaft bestellt worden. Die
Gesellschaft und Herr Dr. Näher haben einen Vorstandsanstellungsvertrag am
15.12.2006 abgeschlossen. Durch Beschluss des Aufsichtsrats vom 27.04.2010 wurde
der Vertrag ersetzt. Durch Beschluss des Aufsichtsrats vom 27.07.2011 ist Herr
Dr. Näher erneut für die Zeit vom 01.03.2012 bis zum 28.02.2017 und durch
Beschluss des Aufsichtsrats vom 03.03.2016 erneut für die Zeit vom
01.03.2016 bis zum 28.02.2019 zum ordentlichen Mitglied des Vorstandes der
Gesellschaft bestellt worden.
 
By resolution of the Supervisory Board of Diebold Nixdorf AG dated December 14,
2006, Dr. Ulrich Näher was appointed as regular member of the Management Board
(Vorstand) of the Company for a term commencing on March 1, 2007 and ending on
February 28, 2012. On December 15, 2006, the Company and Dr. Näher entered into
a Management Board Member’s Service Agreement. By resolution of the Supervisory
Board dated April 27, 2010, this agreement was replaced. By resolution of the
Supervisory Board dated July 27, 2011, Dr. Näher was appointed again as regular
member of the Management Board of the Company for a term commencing on March 1,
2012 and ending on February 28, 2017, and by resolution of the Supervisory Board
dated March 3, 2016, again for a term commencing on March 1, 2016 and ending on
February 28, 2019.




























--------------------------------------------------------------------------------





§ 1
Aufgabenbereich und Pflichten
 
§ 1
Responsibilities and Duties
Herr Dr. Näher ist gemeinsam mit den anderen Vorstandsmitgliedern zur Führung
der Geschäfte der Gesellschaft und der dazugehörigen Tochtergesellschaften nach
Maßgabe der gesetzlichen Bestimmungen, der Satzung, etwaiger Weisungen unter dem
Beherrschungs- und Gewinnabführungsvertrag mit der Diebold Holding Germany Inc.
& Co. KGaA, der vom Aufsichtsrat erlassenen Geschäftsordnung für den Vorstand
und seiner Beschlüsse - soweit aktienrechtlich zulässig - in den jeweils
geltenden Fassungen nach bestem Wissen und Können berechtigt und verpflichtet.
 
Dr. Näher shall have the right and duty to conduct the business of the Company
and its subsidiaries jointly with the other members of the Management Board
according to his best knowledge and skill and in accordance with the statutory
provisions, potential directions issued under the domination and profit and loss
transfer agreement with Diebold Holding Germany Inc. & Co. KgaA, the Articles of
Association, the Rules of Procedure (Geschäftsordnung) of the Management Board
adopted by the Supervisory Board and its resolutions - to the extent permitted
under stock corporation law, each as amended from time to time.
Die Abgrenzung der Gesamtverantwortung für die Gesellschaft und der speziellen
Ressortverantwortung ergibt sich aus der Geschäftsordnung für den Vorstand und
dem jeweils gültigen Organisationsplan des Unternehmens.
 
The distinction between the joint responsibility for the Company and the
individual responsibility for a specific area of responsibility is determined in
the Rules of Procedure of the Management Board and the organization plan of the
Company as applicable from time to time.
Herr Dr. Näher trägt über die ihm übertragene Stellung als Vorsitzender des
Vorstands hinaus die Mitverantwortung für die Belange des ganzen Unternehmens.
 
Besides his responsibility as chairman of the Management Board, Dr. Näher is
also jointly responsible for the concerns of the entire Company.
Es besteht Einverständnis darüber, dass die Geschäftsordnung für den Vorstand
und der Organisationsplan nach den Unternehmenserfordernissen geändert werden
können, ohne dass davon die übrigen vertraglichen Regelungen berührt werden. Der
Stellung von Herrn Dr. Näher ist dabei angemessen Rechnung zu tragen.
 
The parties agree that the Rules of Procedure of the Management Board and the
organization plan may be amended if this is required for business reasons. Such
amendments will not affect the other provisions of this Agreement and shall be
made with due regard to the position of Dr. Näher.
Die Vorstandsmitglieder informieren sich regelmäßig über die jeweiligen
Ressortangelegenheiten.
 
The members of the Management Board shall keep themselves informed about any
matters concerning the respective areas of responsibility on a regular basis.
Herr Dr. Näher vertritt die Gesellschaft gemeinsam mit einem Vorstandsmitglied
oder einem Prokuristen der Gesellschaft.
 
Dr. Näher shall represent the Company jointly with another member of the
Management Board or a holder of a general commercial power of attorney
(Prokurist) of the Company.
Herr Dr. Näher wird nach Aufforderung durch die Gesellschaft bei Unternehmen, an
denen die Gesellschaft unmittelbar oder mittelbar beteiligt ist, neben den
bereits ausgeübten Ämtern weitere Ämter als Geschäftsführer, Mitglied des
Aufsichtsrates oder ähnliche Funktionen sowie Funktionen in Vereinigungen, denen
die Gesellschaft angehört, übernehmen.
 
Dr. Näher shall, at the request of the Company, assume, in addition to the
offices already held by him, further offices as managing director, member of the
supervisory board or similar functions in companies in which the Company holds a
direct or indirect interest, as well as functions in associations in which the
Company is a member.






--------------------------------------------------------------------------------





Bei seinem Ausscheiden aus dem Vorstandsamt hat Herr Dr. Näher die aufgrund
seiner Stellung in der Gesellschaft übernommenen Geschäftsführerämter,
Aufsichtsratsmandate oder ähnliche Funktionen sowie Funktionen in Vereinigungen
zur Verfügung zu stellen. Auf Wunsch der Gesellschaft hat er sich dafür
einzusetzen, dass eine andere von der Gesellschaft genannte Person an seine
Stelle tritt. Herr Dr. Näher ist jederzeit zur Niederlegung eines aufgrund
seiner Stellung in der Gesellschaft übernommenen Geschäftsführeramtes,
Aufsichtsratsmandates oder ähnlicher Funktionen sowie Ehrenämter verpflichtet,
wenn er durch die Gesellschaft hierzu aufgefordert wird. Jeweils vor der
Übernahme eines Amtes oder Mandates wird festgestellt, ob es sich bei dem Amt
oder Mandat um eine aufgrund der Stellung in der Gesellschaft übernommene
Tätigkeit handelt.
 
When ceasing to hold office as Management Board member, Dr. Näher shall resign
from any offices as managing director, supervisory board member or similar
functions as well as from any functions in associations that he has assumed as a
result of his position in the Company. At the request of the Company, he shall
procure that he is replaced by another person specified by the Company. Dr.
Näher shall, at the request of the Company, resign at any time from any offices
as managing director, supervisory board member or similar functions and from any
honorary offices that he has assumed as a result of his position in the Company.
Prior to the assumption of any office, it shall be determined whether such
office is a function assumed as a result of the position in the Company.
§ 2
Tätigkeitsumfang und Nebenbeschäftigung
 
§ 2
Scope of Work and Secondary Employment
Herr Dr. Näher hat seine ganze Arbeitskraft ausschließlich der Gesellschaft zu
widmen und deren Interessen und Belange unter Beachtung größter Sorgfalt
jederzeit zu wahren und zu fördern. Herr Dr. Näher ist jedoch berechtigt, mit
Zustimmung des Aufsichtsrates der Gesellschaft auch für die Diebold Nixdorf,
Incorporated und/oder für mit der Diebold Nixdorf, Incorporated verbundene
Unternehmen tätig zu werden. In diesem Fall ist Herr Dr. Näher berechtigt,
durchschnittlich 75% seiner Arbeitskraft auch für die Diebold Nixdorf,
Incorporated zu verwenden.
 
Dr. Näher shall dedicate his full work capacity exclusively to the Company and
shall at any time preserve and promote the Company’s interests and concerns with
greatest care. Dr. Näher is, however, authorized, subject to the consent of the
Supervisory Board of the Company, to provide services also to Diebold Nixdorf,
Incorporated and/or affiliated companies of Diebold Nixdorf, Incorporated. In
this case, Dr. Näher is entitled to devote, on average, approximately 75% of his
working capacity also to Diebold Nixdorf Incorporated.
Während der Dauer des Dienstverhältnisses ist jede entgeltliche selbständige
oder unselbständige Nebenbeschäftigung und die Übernahme von Aufsichtsrats-,
bzw. Beiratsämtern bei außenstehenden Unternehmen nur mit vorheriger
schriftlicher Zustimmung des Vorsitzenden des Aufsichtsrates zulässig.
Unentgeltliche Nebenbeschäftigungen und Ämter wird Herr Dr. Näher vor Übernahme
dem Vorsitzenden des Aufsichtsrates anzeigen.
 
For the term of this Service Agreement, each dependent or independent secondary
employment against remuneration as well as the offices as member of a
supervisory board or an advisory board in external companies may only be assumed
with prior written approval of the chairman of the Supervisory Board. Dr. Näher
shall indicate to the chairman of the Supervisory Board any secondary employment
and office without remuneration prior to its assumption.
Bei Veröffentlichungen und Vorträgen wird Herr Dr. Näher stets die Interessen
der Gesellschaft wahren und die Geheimhaltungspflicht beachten.
 
In publications and presentations Dr. Näher shall always protect the interests
of the Company and comply with the duty of confidentiality.
 
 
 






--------------------------------------------------------------------------------





§ 3
Geheimhaltung, Herausgabe und Erfindungen
 
§ 3
Confidentiality, Return of Material and Inventions
Herr Dr. Näher ist verpflichtet, alle ihm durch seine Tätigkeit zur Kenntnis
gelangten vertraulichen Angelegenheiten der Gesellschaft sowie der mit ihr
verbundenen Unternehmen und ihrer Geschäftspartner, insbesondere Betriebs- oder
Geschäftsgeheimnisse, geheim zu halten. Die Geheimhaltungspflicht besteht nach
dem Ausscheiden aus der Gesellschaft fort. Im Rahmen des rechtlich Zulässigen
und sofern nicht vom Aufsichtsrat ausdrücklich anders beschlossen und verlangt
darf Herr Dr. Näher entsprechende Informationen auch im Rahmen seiner Tätigkeit
für die Diebold Nixdorf, Incorporated und/oder für mit der Diebold Nixdorf
Incorporated verbundene Unternehmen verwenden und weitergeben.
 
Dr. Näher shall keep secret any confidential matters of the Company and of any
of its affiliates and business partners, in particular trade and business
secrets, that have become known to him as a result of his work. To the extent
legally permissible and unless expressly resolved and requested otherwise by the
Supervisory Board Dr. Näher is entitled to use and disclose respective
information in connection with its services for Diebold Nixdorf, Incorporated
and/or affiliated companies of Diebold Nixdorf, Incorporated.
Herr Dr. Näher ist verpflichtet, alle seine dienstliche Tätigkeit betreffenden
Schriftstücke einschließlich seiner eigenen Aufzeichnungen geschäftlicher Art
sowie entsprechende Daten als anvertrautes Eigentum der Gesellschaft zu
behandeln, sorgfältig unter Verschluss zu halten und bei Beendigung des
Dienstverhältnisses unaufgefordert und vollzählig der Gesellschaft
auszuhändigen. Ein Zurückbehaltungsrecht besteht insoweit nicht.
 
Dr. Näher shall treat all documents concerning his duties under this Service
Agreement, including his own records of a business nature and related data, as
property of the Company that has been entrusted to him, shall keep them
carefully under lock and key, and shall, without being requested to do so,
return all such documents, records and data to the Company upon termination of
this Service Agreement. There shall be no right of retention with regard to such
documents, records and data.
Herr Dr. Näher ist verpflichtet, etwaige Erfindungen im Sinne des Gesetzes über
Arbeitnehmererfindungen der Gesellschaft unverzüglich schriftlich mitzuteilen.
Die Gesellschaft ist berechtigt, innerhalb einer Frist von vier Monaten nach
dieser Mitteilung zu erklären, ob und in welchem Umfang sie die Erfindungen in
Anspruch nimmt. Für den Fall einer Inanspruchnahme der Erfindung erhält Herr Dr.
Näher eine Vergütung in entsprechender Anwendung der Bestimmungen des Gesetzes
über Arbeitnehmererfindungen und den hierzu ergangenen Vergütungsrichtlinien.
 
Dr. Näher shall, without undue delay, give written notice to the Company of any
inventions within the meaning of the German Act on Employee Inventions (Gesetz
über Arbeitnehmererfindungen). Within a period of four months as of receipt of
such notice, the Company shall be entitled to declare whether and to what extent
it claims the inventions. If the Company claims an invention, Dr. Näher shall
receive a compensation in accordance with the German Act on Employee Inventions
and the compensation guidelines issued thereunder which apply mutatis mutandis.
 
 
 






--------------------------------------------------------------------------------





§ 4
Vergütung, Arbeitsunfähigkeit und Tod
 
§ 4
Remuneration, Incapacity for Work and Death
Herr Dr. Näher erhält eine Jahreszielvergütung, die sich aus einer jährlichen
festen Vergütung (Fixum) in Höhe von brutto EUR 470.000,-- (in Worten: EURO
Vierhundertsiebzigtausend), einer kurzfristig variablen Vergütung in Höhe von
brutto EUR 470.000,-- (in Worten: EURO Vierhundertsiebzigtausend) sowie einer
langfristig variablen Vergütung in Höhe von brutto EUR 705.000,-- (in Worten:
EURO Siebenhundertfünftausend) wie nachfolgend geregelt zusammensetzt. Das
jährliche Festgehalt ist in zwölf gleichen Raten jeweils zum Ende des
Kalendermonats zahlbar.
 
Dr. Näher shall receive an annual target remuneration which comprises an annual
fixed remuneration (“Fixum”) in the amount of EUR 470,000.00 (in words: euro
four hundred seventy thousand), a short-term variable remuneration in the amount
of EUR 470,000.00 (in words: euro four hundred seventy thousand) as well as a
long-term variable remuneration in the amount of EUR 705,000.00 (in words: euro
seven hundred and five thousand) as set out below. The annual fixed remuneration
is payable by twelve equal instalments, in each case to the end of the calendar
month.
Herr Dr. Näher erhält einen monatlichen Zuschuss in Höhe der jeweiligen Hälfte
der Beiträge zu seiner bestehenden Kranken- und Pflegeversicherung sowie der
Höhe der jeweiligen Hälfte des Höchstbetrages der gesetzlichen
Rentenversicherung. Der Beitrag zur Kranken- und Pflegeversicherung kann maximal
die Höhe der Hälfte der gesetzlichen Kranken- und Pflegeversicherung betragen.
 
Dr. Näher shall receive a monthly subsidy equivalent to the respective half of
the contributions to his existing health and long-term care insurance as well as
equivalent to the respective half of the maximum amount of the statutory pension
insurance. The maximum contribution to the health and long-term care insurance
amounts to the equivalent of the half of the contributions to the statutory
health and long-term care insurance.
Zu Beginn eines jeweiligen Geschäftsjahres bzw., soweit abweichend, eines
jeweiligen (maximal einjährigen) Tantiemezeitraums, werden von Herrn Dr. Näher
und dem Aufsichtsrat gemeinsam Zielvorgaben für die kurzfristig variable
Vergütung gemäß § 4 Abs. (1) definiert. Soweit nicht der Aufsichtsrat
abweichendes beschließt, gelten unter Berücksichtigung von § 4 Abs. (4) die
Ziele und Zielvorgaben, die die Diebold Nixdorf, Incorporated für die
kurzfristig variable Vergütung festgelegt und dem Aufsichtsrat mitgeteilt hat.
 
At the beginning of each fiscal year, or, in case deviating, each bonus period
(of one year maximum) the Supervisory Board and Dr. Näher jointly define targets
for the short-term variable remuneration set forth in section 4 para (1). Unless
resolved otherwise by the Supervisory Board, subject to section 4 para (4) the
targets and achievement threshold set and notified to the Supervisory Board by
Diebold Nixdorf, Incorporated for the short-term variable remuneration shall
apply.
Bei voller Erfüllung der vereinbarten Zielvorgaben (100%) gemäß § 4 Abs. (3)
oben erhält Herr Dr. Näher die kurzfristig variable Vergütungskomponente
(Tantieme) in Höhe von brutto EUR 470.000,-- (in Worten: EURO
Vierhundertsiebzigtausend). Die Tantiemezahlung ist nach Feststellung des für
die Zielvorgaben relevanten Abschlusses durch den Aufsichtsrat festzusetzen und
fällig. Bei Über- oder Unterschreiten der vereinbarten Zielvorgaben richtet sich
die Höhe der geschuldeten Tantieme, soweit nicht der Aufsichtsrat ein anderes
beschließt, nach den von der Diebold Nixdorf, Incorporated gemäß § 4 Abs. 3
dieses Vorstandsanstellungsvertrages mitgeteilten Zielen und Zielvorgaben. Sind
nach den Vorgaben die Voraussetzungen für die Zahlung einer Tantieme nicht
erfüllt, entscheidet der Aufsichtsrat über eine etwaige Tantieme nach billigem
Ermessen.
 
If the targets agreed in accordance with section 4 para 3 above are met in full
(100 %), Dr. Näher shall receive the short-term variable remuneration component
(bonus) in the gross amount of EUR 470,000.00 (in words: euro four hundred
seventy thousand). The bonus shall be payable upon adoption of the financial
statements relevant for the determination of the target achievement. In case of
an overrun or shortfall of the agreed targets, the amount of the owed bonus
shall, unless resolved otherwise by the Supervisory Board, be determined in
accordance with the targets and achievement thresholds notified by Diebold
Nixdorf, Incorporated pursuant to section 4 para (3) of this Management Board
Member’s Service Agreement. If, pursuant to these rules, the prerequisites for a
bonus pay-out are not met, the supervisory board decides on a potential bonus in
its reasonable discretion.






--------------------------------------------------------------------------------





Die Gesellschaft steht dafür ein, dass die Konzernobergesellschaft Diebold
Nixdorf, Incorporated Herrn Dr. Näher als Vergütungskomponente mit langfristiger
Anreizwirkung Restricted Stock Units, Stock Options und Performance Stock
Units gemäß dem „Diebold Nixdorf, Incorporated 1991 Amended and Restated Equity
Performance and Incentive Plan“ bzw. ab dem Jahr 2018 nach dem „2017 Equity and
Performance Incentive Plan“, sofern dieser von der Hauptversammlung der Diebold
Nixdorf, Incorporated beschlossen wird, unter Festsetzung angemessener
Erfolgsziele (soweit relevant) gewährt. Anderenfalls wird die Gesellschaft Herrn
Dr. Näher im Wege eines entsprechenden Barausgleichs so stellen, als sei die
langfristige Vergütungskomponente gemäß vorstehendem Satz 1 dieses § 4 Abs. (5)
gewährt worden. Herr Dr. Näher verpflichtet sich, während der Laufzeit dieses
Vorstandsanstellungsvertrages die ihm jährlich zugeteilte Vergütungskomponente
mit langfristiger Anreizwirkung zu erwerben.
 
The Company shall ensure that as long-term incentive remuneration component the
top-parent company Diebold Nixdorf, Incorporated will restricted stock units,
stock options and performance stock units to Dr. Näher in accordance with the
„Diebold Nixdorf, Incorporated 1991 Amended and Restated Equity Performance and
Incentive Plan“ and, commencing in the year 2018, in accordance with the „2017
Equity and Performance Incentive Plan“ (if approved by the shareholders meeting
of Diebold Nixdorf, Incorporated) with reasonable performance targets, if
applicable. Otherwise the Company shall put Dr. Näher in a position as if
long-term variable remuneration had been granted pursuant to the preceding
sentence 1 of this sections 4 para (5) by granting Dr. Näher a respective cash
award. During the term of this Management Board Member’s Service Agreement, Dr.
Näher shall acquire all long-term variable remuneration components that have
been annually allocated to him.
Etwaige Vergütungen, die Herrn Dr. Näher aus Tätigkeiten gemäß § 1 Abs. (7)
zufließen, werden auf das Festgehalt nach Abs. (1) angerechnet.
 
Possible remunerations which Dr. Näher receives for his activities according to
section 1 para. 7 shall be credited against the fixed remuneration according to
para. 1.






--------------------------------------------------------------------------------





Mit der vorstehend geregelten Vergütung ist - abgesehen von der
Altersversorgungszusage gemäß § 8, den abgeschlossenen Versicherungen gemäß § 7
und der Privatnutzung des Dienstfahrzeuges - die gesamte Tätigkeit von Herrn Dr.
Näher für die Gesellschaft und ihre Tochterunternehmen abgegolten. Insbesondere
besteht kein Anspruch auf Vergütung von Mehrarbeit. Vergütung, die Herr Dr.
Näher auf Basis einer mit der Diebold Nixdorf, Incorporated geschlossenen
Anstellungsvereinbarung oder aufgrund einer Vereinbarung mit einem mit der
Diebold Nixdorf, Incorporated verbundenen Unternehmen tatsächlich gezahlt bzw.
ausgegeben wurde, ist, sofern nicht der Aufsichtsrat abweichendes beschließt,
auf die in § 4 Abs. (1) vereinbarte Vergütung mit der Maßgabe anzurechnen, dass
ein gewährtes Festgehalt nur auf das in diesem Vertrag vereinbarte Festgehalt,
eine kurzfristige variable Vergütung nur auf die in diesem Vertrag vereinbarte
kurzfristige variable Vergütung und eine Vergütungskomponente mit langfristiger
Anreizwirkung nur auf die in diesem Vertrag vereinbarte langfristige
Vergütungskomponente angerechnet wird. Außerordentliche Vergütungs- und
Bonuszusagen der Diebold Nixdorf, Incorporated werden nicht auf die Vergütung
nach diesem Vorstandsanstellungsvertrag angerechnet.
 
The remuneration as set out above shall - apart from pension commitment
according to section 8, the taken out insurances according to section 7 and the
private use of the company car - be deemed to cover the entire work of Dr. Näher
for the Company and its subsidiaries. In particular, there shall be no claim for
remuneration with respect to additional work. Remuneration which Dr. Näher
actually receives based on a service agreement entered into with Diebold
Nixdorf, Incorporated or an affiliated undertaking, shall, unless the
Supervisory Board resolves otherwise, be credited against the remuneration
provided for in this Management Board Member’s Service Agreement, provided that
a granted fixed remuneration shall be credited only against the fixed
remuneration set forth in section 4 para (1), a granted short-term remuneration
shall be credited only against the short-term variable remuneration as agreed in
this Management Board Member’s Service Agreement and a long-term variable
remuneration shall be credited only against the long-term variable remuneration
as agreed in this Management Board Member’s Service Agreement. Extraordinary
remuneration and bonus awards made or granted by Diebold Nixdorf, Incorporated
will not be credited against any remuneration under this Management Board
Member’s Service Agreement.
Im Fall der Arbeitsunfähigkeit, die durch Krankheit oder aus einem anderen von
Herrn Dr. Näher nicht zu vertretenden Grund eintritt, erhält Herr Dr. Näher für
die Dauer von bis zu 18 Monaten ab Beginn der Arbeitsunfähigkeit, längstens bis
zu seinem Ausscheiden aus der Gesellschaft, sein Festgehalt fortgezahlt.
Tantiemeansprüche werden für sechs Monate ab Beginn der Erkrankung oder
Verhinderung gezahlt, soweit die Ziele erreicht werden.
 
In case of incapacity for work caused by illness or by any other reason for
which Dr. Näher is not responsible, Dr. Näher shall continue to receive his
fixed remuneration for a period of up to 18 months as of beginning of the
incapacity for work, such term expiring in any event if he leaves the Company.
Bonuses shall be paid for a period of six months as of the beginning of illness
or unavailability, as far as the targets have been achieved.
Nach Ablauf von 18 Monaten ab Beginn der Arbeitsunfähigkeit ist die Gesellschaft
berechtigt, das Dienstverhältnis mit Herrn Dr. Näher zum Ende eines jeden Monats
unter vorzeitiger Auszahlung des Invalidenkapitals aus der beitragsorientierten
Versorgungszusage der Diebold Nixdorf AG (siehe § 8 dieses Vertrages) zu
beenden. Herr Dr. Näher wird dabei mindestens so behandelt, als ob eine volle
Erwerbsminderung im Sinne von Ziffer 2.2 der einschlägigen Versorgungsordnung
vorläge. Der in der Versorgungsordnung geforderte Nachweis der vollen
Erwerbsminderung ist somit nicht Anspruchsvoraussetzung. Auch auf die Erfüllung
der in der Versorgungsordnung festgelegten Wartezeit kommt es nicht an. Im
Übrigen ergeben sich die näheren Auszahlungsmodalitäten aus der
Versorgungsordnung.
 
After the expiry of a period of 18 months as of the beginning of illness, the
Company may terminate this Service Agreement with Dr. Näher to the end of each
calendar month, provided that in case of such termination the disability
benefits based on the contribution-defined pension commitment of Diebold Nixdorf
AG (confer section 8 of this Service Agreement). In such case, Dr. Näher shall
be treated, as if his earning capacity was fully reduced within the meaning of
number 2.2 of the applicable pension scheme. The proof of the total reduction of
earning capacity required by the pension scheme shall, therefore, not be a
precondition for a claim. The fulfilment of the waiting period provided in
pension scheme shall also not be relevant. Apart from that, details on the
payment modalities are provided in the pension scheme.






--------------------------------------------------------------------------------





Im Fall des Todes des Herrn Dr. Näher haben seine Witwe und seine minderjährigen
Kinder Anspruch auf Fortzahlung der Vergütung für einen Zeitraum von sechs
Monaten, beginnend mit dem Ende des Monats, in dem Herr Dr. Näher verstorben
ist. Daneben haben sie Anspruch auf anteilige Bonuszahlung, sofern die
Voraussetzungen hierfür bis zum Tode des Herrn Dr. Näher pro rata temporis
erfüllt waren.
 
In the event of death of Dr. Näher, his widow and his minor children are
entitled to continued payment of remuneration for a period of six months as of
the end of the month in which Dr. Näher died. Apart from that, they are entitled
to bonus payments on a pro rata basis, if the requirements for this have been
fulfilled pro rata temporis until the death of Dr. Näher.
§ 5
Urlaub
 
§ 5
Vacation
Herr Dr. Näher hat Anspruch auf bezahlten Jahresurlaub von 30 Arbeitstagen pro
Kalenderjahr. Die Urlaubszeit ist im Einvernehmen mit den übrigen
Vorstandsmitgliedern abzustimmen. Zur Abdeckung ganztägiger Abwesenheiten stehen
Herrn Dr. Näher neben dem Kalenderjahresurlaub je Geschäftsjahr bis zu 5 weitere
freie Tage (z. B. zur Abdeckung etwaiger sog. „Brückentage“) zur Verfügung.
 
Dr. Näher is entitled to 30 days of annual vacation with pay per calendar year.
The timing of the vacation shall be agreed with the other members of the
Management Board. To cover full-day absences Dr. Näher is entitled to 5 further
days off per business year in addition to his calendar annual vacation (e.g. to
cover possible so called “bridging days”).
Im Rahmen der unternehmerischen Verantwortung kann Herr Dr. Näher unabhängig von
einer formellen Beantragung und Genehmigung frei über den jährlichen Urlaub
sowie die zusätzlichen fünf freien Tage verfügen. Eine Abwesenheitserfassung ist
insofern nicht erforderlich und beschränkt sich auf ganztägige Abwesenheiten
wegen Krankheit. Der Kalenderjahresurlaubsanspruch gilt - insbesondere für den
Fall des Ausscheidens - als pro rata temporis geltend gemacht und erfüllt. Im
Falle des Ausscheidens wird dabei auf volle Urlaubstage aufgerundet.
 
Within the scope of his entrepreneurial responsibility, Dr. Näher may take
vacation time at its absolute discretion, regardless of any formal application
and approval. Insofar, no absence for vacation needs to be recorded and only
full-day absences for sickness shall be recorded. The entitlement to the annual
vacation for the calendar year shall be deemed to be claimed and fulfilled pro
rata temporis, in particular in case of termination. In case of termination, it
shall be rounded up to full vacation days.
§ 6
Wettbewerbsverbot
 
§ 6
Non-compete Obligation
Herr Dr. Näher unterliegt dem Wettbewerbsverbot des § 88 AktG. Es ist ihm
insbesondere untersagt, ohne vorherige schriftliche Zustimmung des Vorsitzenden
des Aufsichtsrates für ein Unternehmen für eigene oder fremde Rechnung tätig zu
werden, welches mit der Gesellschaft in Wettbewerb steht oder ein solches
Unternehmen zu errichten oder sich hieran zu beteiligen. Die Regelungen in § 2
Abs. (1) dieses Vorstandsanstellungsvertrages bleiben unberührt.
 
Dr. Näher is subject to the non-compete obligation provided in section 88 of the
German Stock Corporation Act (Aktiengesetz - AktG). He may not, without prior
written approval of the chairman of the Supervisory Board, act for another
company for its own account or for the account of a third party which competes
with the Company or to incorporate or participate in such company. The
provisions set forth in section 2 para (1) of this Management Board Member’s
Service agreement remain unaffected.
§ 7
Versicherungen
 
§ 7
Insurances
Die Gesellschaft schließt folgende Versicherungen ab:
 
The Company will take out the following insurances:






--------------------------------------------------------------------------------





Unfallversicherung zugunsten von Herrn Dr. Näher mit Versicherungssummen von EUR
300.000,-- für den Todesfall und bis zu max. EUR 600.000,-- für den
Invaliditätsfall (je nach Invaliditätsgrad). Bei Dienstreisen für das
außereuropäische Ausland erhöht sich der Versicherungsschutz um EUR 150.000,--
für den Todesfall und um EUR 300.000,-- für den Invaliditätsfall (je nach
Invaliditätsgrad).
 
Accident insurance for the benefit of Dr. Näher with a sum insured of EUR
300,000.00 in case of death and up to EUR 600,000.00 in case of disability
(depending on the degree of disability). For business-related travel outside
Europe, the insurance coverage is increased by EUR 150,000.00 in case of death
and by EUR 300,000.00 in case of disability (depending on the degree of
disability).
Im Rahmen der vorbezeichneten Unfallversicherung werden die Ehefrau und die
minderjährigen Kinder wie folgt mitversichert:
 
The aforementioned accident insurance also covers the spouse and the minor
children as follows:
Ehefrau: Versicherungssummen von EUR 75.000,-- für den Todesfall und bis zu max.
EUR 150.000,-- für den Invaliditätsfall (je nach Invaliditätsgrad)
 
Spouse: sum insured of EUR 75,000.00 in case of death and up to 150,000.00 in
case of disability (depending on the degree of disability).
jedes Kind: Versicherungssummen von EUR 25.000,-- für den Todesfall und bis zu
max. EUR 150.000,-- für den Invaliditätsfall (je nach Invaliditätsgrad)
 
Each child: sum insured of EUR 25,000.00 in case of death and up to
EUR 150,000.00 in case of disability (depending on the degree of disability)
Bei Buchung von Flugkarten über die Gesellschaft tritt eine zusätzliche
Fluggast-Unfallversicherung über eine Versicherungssumme von EUR 375.000,-- bei
Tod oder Invalidität in Kraft.
 
When flight tickets are booked through the Company, an additional air passenger
accident insurance with a sum insured of EUR 375,000.00 in case of death or
disability applies.
Die Gesellschaft wird für Herrn Dr. Näher folgende weitere Versicherungen
abschließen und für die Dauer der Vorstandstätigkeit unterhalten:
 
The Company will implement the following additional insurances for the benefit
of Dr. Näher and will maintain such insurances during the term of the mandate:
Dienstreise-Unfallversicherung
 
Business travel accident insurance
Auslands-Reisekrankenversicherung
 
Foreign travel health insurance
Reisegepäck-Versicherung
 
Baggage insurance
Verkehrsrechtsschutz-Versicherung für Dienstreisen
 
Motor legal protection insurance for business travel
Privathaftpflicht-Versicherung
 
Private liability insurance
Eigenständige lokale Directors and Officers-Versicherung der Gesellschaft zur
Absicherung gegen Risiken aus der persönlichen Haftung des Vorstandsmitglieds
mit einem Selbstbehalt von 10% des Schadens bis zur Höhe des Eineinhalbfachen
der festen jährlichen Vergütung des Vorstandsmitglieds; die Gesellschaft
verpflichtet sich, den Schutz der vorstehend genannten oder einer dem Umfang und
der Höhe nach gleichwertigen eigenständigen und lokalen D&O-Versicherung der
Gesellschaft, vor der die gesamte Tätigkeit von Herrn Dr. Näher für die
Gesellschaft umfasst ist, für einen Zeitraum von mindestens zehn Jahren nach der
Beendigung der Mitgliedschaft im Vorstand der Gesellschaft aufrechtzuerhalten.
 
Directors and officers liability insurance to cover risks arising from the
personal liability of the Management Board member with a deductible of 10% of
the damage up to one and a half times the fixed annual remuneration of the
Management Board member; the Company shall ensure that insurance coverage under
the aforementioned D&O policy (or another independent and local policy of the
Company equivalent in scope and coverage) covering the entire services rendered
by Dr. Näher for the Company shall be maintained for a period of not less than
ten years following any termination of the membership in the Management Board.
Die auf die Versicherungsprämien der vorgenannten Versicherungen anfallende
Einkommensteuer trägt Herr Dr. Näher. Bezugsberechtigt sind Herr Dr. Näher bzw.
die von ihm schriftlich benannten Personen.
 
The income tax on the insurance premiums for the aforementioned insurances shall
be borne by Dr. Näher. The beneficiaries of the aforementioned insurances are
Dr. Näher and the persons specified by him in writing.






--------------------------------------------------------------------------------





§ 8
Betriebliche Altersversorgung
 
§ 8
Company Pension Scheme
Gemäß der jeweils in der Wincor Nixdorf International GmbH geltenden
Versorgungsrichtlinie, welche auch für die Diebold Nixdorf AG gilt, erhält Herr
Dr. Näher Leistungen der betrieblichen Altersversorgung. Die wesentlichen
Regelungsinhalte der aktuell geltenden Versorgungsrichtlinie 2006 vom 22.06.2006
sind in einem Merkblatt zur betrieblichen Altersversorgung in der Wincor Nixdorf
International GmbH zusammengefasst (Anlage 3). Herr Dr. Näher erhält für jedes
volle Beschäftigungsjahr einen Versorgungsbeitrag in Höhe von EUR 50.000,--.
 
In accordance with the pension directive of Wincor Nixdorf International GmbH,
as applicable from time to time, which is also applicable for Diebold Nixdorf
AG, Dr. Näher shall be entitled to benefits under the company pension scheme.
The substantial contents of the pension directive 2006 dated June 22, 2006 which
is currently applicable are summarized in a leaflet regarding the company
pension scheme at Wincor Nixdorf International GmbH (Annex 3). Dr. Näher shall
receive a benefit contribution in the amount of EUR 50,000.00 for each completed
year of employment.
§ 9
Aufhebung bisheriger Vertragsverhältnisse / Dauer und Beendigung des
Dienstverhältnisses
 
§ 9
Termination of Previous Employments / Term and Termination of this Service
Agreement
Dieser befristete Vorstandsanstellungsvertrag läuft ab dem Zeitpunkt der
Bestellung zum Vorstand der Gesellschaft für drei Jahre und kann während dieses
Zeitraumes nicht ordentlich gekündigt werden. Er endet mit Ablauf des
Drei-Jahreszeitraums, ohne dass es einer Kündigung bedarf.
 
This fixed-term Management Board Member’s Service Agreement shall be effective
as from the time of appointment as member of the Management Board of the Company
for a period of three years and cannot be ordinarily terminated during this
period. It terminates automatically upon expiry of the three-year period without
a termination notice being required.
Der Vorstandsanstellungsvertrag kann in beiderseitigem Einvernehmen im Rahmen
der gesetzlich zulässigen Zeitdauer verlängert werden. Hierzu bedarf es eines
Aufsichtsratsbeschlusses über die Verlängerung der Bestellung zum
Vorstandsmitglied, der frühestens ein Jahr, spätestens aber sechs Monate vor
Ablauf der bisherigen Amtszeit gefasst werden soll. Soweit im Fall der
Verlängerung nicht ausdrücklich etwas anderes vereinbart wird, gelten die
zuletzt schriftlich niedergelegten Vertragsinhalte weiter.
 
The term of the Management Board Member’s Service Agreement may be extended by
mutual agreement between the parties up to the maximum term permitted by law.
Such extension requires a resolution of the Supervisory Board on the extension
of the appointment as Management Board member which shall be adopted not earlier
than one year but not later than six months prior to the expiry of the previous
term of office. In case of an extension, unless expressly agreed otherwise, the
terms previously agreed in writing shall continue to apply.
Dieser Vorstandsanstellungsvertrag kann jederzeit auch ohne Einhaltung einer
Frist außerordentlich aus wichtigem Grund gekündigt werden. Wichtiger Grund ist
eine schwere Verletzung vertraglicher Pflichten durch die andere Vertragspartei.
 
This Management Board Member’s Service Agreement may be terminated for cause at
any time without giving prior notice. A termination for cause shall be possible
in case of a severe violation of contractual duties by the other party.
Jede Kündigung bedarf zu ihrer Wirksamkeit der Schriftform. Eine Kündigung durch
Herrn Dr. Näher bedarf des Zugangs gegenüber dem Vorsitzenden des
Aufsichtsrates.
 
Each termination must be in writing in order to be effective. A termination by
Dr. Näher requires receipt of termination by the chairman of the Supervisory
Board.






--------------------------------------------------------------------------------





Für den Fall der Kündigung, der Amtsniederlegung, der Abberufung sowie einer
einvernehmlichen Beendigung dieses Vorstandsanstellungsvertrages gilt
hinsichtlich der Vergütung Folgendes:
 
In the event of the unilaterally declared termination, resignation, revocation
as well as in the event of a mutually agreed termination of this Management
Board Member’s Service Agreement the following shall apply with respect to the
remuneration:
Soweit Herr Dr. Näher sein Amt ohne wichtigen Grund niederlegt, erhält er ab dem
Zeitpunkt des Wirksamwerdens der Niederlegung bis zum Vertragsende kein
Festgehalt (Fixum) und auch keine variable Vergütung mehr, das heißt weder eine
Tantieme (= kurzfristig variabler Vergütungsbestandteil) noch eine Aktien
bezogene Vergütung (= langfristig variabler Vergütungsbestandteil). Langfristig
variable Vergütungen, die an Herrn Dr. Näher vor der Amtsniederlegung ausgegeben
worden sind, können jedoch zum Ende einer etwaigen Haltefrist noch ausgeübt
werden, sofern die übrigen Ausübungsvoraussetzungen vorliegen. In Bezug auf
langfristige variable Vergütungen, die an Herrn Dr. Näher vor der
Amtsniederlegung für den Zeitraum ab dem Jahre 2017 ausgegeben worden sind,
gelten die Regelungen des „Diebold Nixdorf, Incorporated 1991 Amended and
Restated Equity Performance and Incentive Plan“ bzw. des „2017 Equity and
Performance Incentive Plan“.
 
if Dr. Näher resigns from his office without cause, he shall as from the
effectiveness of the resignation until the expiry of this Service Agreement
neither receive a fixed remuneration (”Fixum”) nor a variable remuneration, i.e.
neither a bonus (= short-term variable remuneration component) nor a stock
related remuneration (= long-term variable remuneration component). Long-term
variable remunerations which have been issued to Dr. Näher prior to the
resignation can, however, be exercised at the end of a potential lock-up period
if the other vesting requirements are fulfilled. In relation to any long-term
remuneration that has been awarded to Dr. Näher prior to his resignation and in
relation to periods commencing 2017, the rules set forth in the „Diebold
Nixdorf, Incorporated 1991 Amended and Restated Equity Performance and Incentive
Plan“ or, if applicable, in the „2017 Equity and Performance Incentive Plan“
shall apply.
Soweit Herr Dr. Näher sein Amt aus wichtigem Grund entsprechend § 626 BGB
niederlegt, erhält er ab diesem Zeitpunkt bis zum Vertragsende als Vergütung
sein bisheriges Festgehalt (Fixum) ohne variable Vergütung. Langfristig variable
Vergütungen, die an Herrn Dr. Näher vor der Amtsniederlegung ausgegeben worden
sind, können jedoch zum Ende einer etwaigen Haltefrist noch ausgeübt werden,
sofern die übrigen Ausübungsvoraussetzungen vorliegen. In Bezug auf langfristige
variable Vergütungen, die an Herrn Dr. Näher vor der Amtsniederlegung für den
Zeitraum ab dem Jahre 2017 ausgegeben worden sind, gelten die Regelungen des
„Diebold Nixdorf, Incorporated 1991 Amended and Restated Equity Performance and
Incentive Plan“ bzw. des „2017 Equity and Performance Incentive Plan“.
 
if Dr. Näher resigns from his office for cause according to section 626 of the
German Civil Code (Bürgerliches Gesetzbuch - BGB), he shall as from the
termination until to the expiry of this Service Agreement receive as
remuneration his previous fixed remuneration (“Fixum”) without variable
remuneration. Long-term variable remunerations which have been issued to Dr.
Näher prior to the resignation can, however, be exercised at the end of a
potential lock-up period if the other vesting requirements are fulfilled. In
relation to any long-term remuneration that has been awarded to Dr. Näher prior
to his resignation and in relation to periods commencing 2017, the rules set
forth in the „Diebold Nixdorf, Incorporated 1991 Amended and Restated Equity
Performance and Incentive Plan“ or, if applicable, in the „2017 Equity and
Performance Incentive Plan“ shall apply.






--------------------------------------------------------------------------------





Wird dieser Vertrag von der Gesellschaft aus wichtigem Grund i.S.d. § 626 BGB
mit oder ohne Auslauffrist gekündigt, erhält Herr Dr. Näher für das laufende
Geschäftsjahr sowie für die etwaige Auslauffrist keine variable Vergütung mehr.
 
if this Service Agreement is terminated by the Company for cause within the
meaning of section 626 German Civil Code (Bürgerliches Gesetzbuch - BGB), either
with or without phasing-out period, Dr. Näher shall not receive a variable
remuneration for the current business year and for a possible phasing-out
period.






--------------------------------------------------------------------------------





Für den Fall (i) der vorzeitigen Beendigung der Vorstandstätigkeit durch
Widerruf der Bestellung ohne einen von Herrn Dr. Näher zu vertretenden wichtigen
Grund im Sinne des § 626 BGB, der die Gesellschaft zur Kündigung des
Vorstandsanstellungsvertrages berechtigen würde, (ii) dass Herr Dr. Näher als
Mitglied des sog. Executive Committee der Diebold Nixdorf, Incorporated ohne
wichtigen Grund abberufen wird, (iii) dass Herr Dr. Näher seine Mitgliedschaft
im Executive Committee auf Wunsch der Diebold Nixdorf, Incorporated beendet,
(iv) dass seine Aufgaben als Mitglied des Executive Committee der Diebold
Nixdorf, Incorporated ohne seine Zustimmung im Vergleich zu den durch Schreiben
der Diebold Nixdorf, Incorporated vom 30.03.2017 festgelegten Aufgaben
wesentlich geändert werden, und (v) im Falle einer einvernehmlichen Aufhebung
dieses Vorstandsanstellungsvertrages, steht die Gesellschaft dafür ein, dass
Herr Dr. Näher - in den vorstehend unter (ii) bis (iv) genannten Fällen nur
sofern er sein Vorstandsamt während der Laufzeit der Zusammenschlussvereinbarung
vom 23. November 2015 niederlegt - eine einmalige Abfindung gemäß den Vorgaben
des Senior Leadership Severance Plan der Diebold Nixdorf, Incorporated in der im
Januar 2017 jeweils geltenden Fassung (SLSP) erhält, im Falle eines Ausscheidens
bis zum 31. März 2018 jedoch mindestens eine Abfindung gemäß nachfolgenden
Regelungen.
 
in the event of (i) a premature termination of the Management Board mandate by
way of a revocation of the appointment without cause within the meaning of
section 626 German Civil Code (Bürgerliches Gesetzbuch - BGB) for which Dr.
Näher is responsible and which would entitle the Company to terminate this
Management Board Member’s Service Agreement, (ii) Dr. Näher being revoked as
member of the so-called Executive Committee of Diebold Nixdorf, Incorporated
without good reason, (iii) Dr. Näher terminating his membership in the Executive
Committee at the request of Diebold Nixdorf, Incorporated, (iv) a substantial
change of his responsibilities as member of the Executive Committee of Diebold
Nixdorf, Incorporated in comparison to the responsibilities provided for in the
letter of Diebold Nixdorf, Incorporated dated March 30, 2017 without his consent
and (v) in the event of a mutually agreed termination of this Management Board
Member’s Service Agreement, the Company will ensure that Dr. Näher shall receive
- in the cases referred to above under (ii) through (iv) only if he resigns from
office during the term of the business combination agreement dated November 23,
2015 - a one-time severance payment in accordance with the provisions of the
Senior Leadership Severance Plan of Diebold Nixdorf, Incorporated as existent in
January 2017 and as amended from time to time, provided, however, that in case
of termination before March 31, 2018, a minimum severance shall be paid in
accordance with the following provisions.






--------------------------------------------------------------------------------





Herr Dr. Näher enthält im Falle eines Ausscheidens bis zum 31. März 2018 als
Abfindung mindestens das Zweifache der Summe aus dem Jahresfestgehalt gemäß § 4
Abs. 1, der jährlichen Zuschüsse gemäß § 4 Abs. 2, Versicherungsentgelte gemäß §
7, des Jahresbeitrages für die betriebliche Altersversorgung gemäß § 8 sowie des
jährlichen geldwerten Vorteils aus der Nutzung des Firmenwagens gemäß § 11 des
Vorstandsanstellungsvertrages sowie das 1,5-fache der kurzfristig und der
langfristig variablen Vergütung gemäß § 4 Abs. 1 dieses
Vorstandsanstellungsvertrages. Für die Zwecke der Berechnung der Abfindung ist
die am 1. April 2017 geltende Fassung dieses Vorstandsanstellungsvertrages
maßgeblich.
 
In case of a termination before March 31, 2018, Dr. Näher shall receive as
severance payment at minimum twice the total of the annual fixed remuneration
according to section 4 para. 1, the annual subsidy according to section 4 para.
2, insurance premiums according to section 7, the annual contribution to the
company pension scheme according to section 8 as well as the annual monetary
benefits relating to the use of the company car according to section 11 of this
Management Board Member’s Service Agreement as well as one and a half of the
short-term and long-term variable remuneration according to section 4 para. 1 of
this Management Board Member’s Service Agreement. For the purpose of calculating
this severance, the Management Board Member’s Service Agreement as existent on
April 1, 2017 shall be decisive.
Der gemäß vorstehendem Absatz bis zum 31. März 2018 vereinbarte Mindestbetrag
der Abfindung ist grundsätzlich auf die Abgeltung der Restlaufzeit dieses
Vorstandsanstellungsvertrages begrenzt. Beträgt zum Zeitpunkt der Aufhebung im
Sinne des § 9 Abs. 5, Ziffer d) des Vorstandsanstellungsvertrages die
Restlaufzeit desselben weniger als 2 Jahre, wird die Abfindung zeitanteilig
berechnet. Es gilt die Regelung in Ziffer 4.2.3 Abs. 4 des Deutschen Corporate
Governance Kodex. Diese Begrenzung der Abfindung auf die Restlaufzeit findet
nicht statt, wenn sich die Höhe der Abfindung nach den Vorgaben des Senior
Leadership Severance Plan der Diebold Nixdorf, Incorporated bestimmt.
 
The minimum severance payment agreed to be paid until March 31, 2018 pursuant to
the preceding paragraph shall be limited to the compensation for the remaining
term. If, at the time of the termination within the meaning of section 9 para. 5
lit. d) of this Management Board Member’s Service Agreement, the remaining term
is less than 2 years, the severance payment will be calculated pro rata
temporis. The provision in section 4.2.3 para. 4 of the German Corporate
Governance Codex (Deutscher Corporate Governance Kodex) shall apply. In case the
severance is to be determined in accordance with the Senior Leadership Severance
Plan of Diebold Nixdorf, Incorporated, the severance will not be limited to the
compensation of the remainder of the term.
Langfristig variable Vergütungen, die an Herrn Dr. Näher vor der Beendigung
seines Vorstandsanstellungsvertrages ausgegeben worden sind, verfallen nicht
sondern können zum Ende einer etwaigen Haltefrist ausgeübt werden, sofern die
übrigen Ausübungsvoraussetzungen vorliegen. In Bezug auf langfristige variable
Vergütungen, die an Herrn Dr. Näher vor der Beendigung des
Vorstandsanstellungsvertrages für den Zeitraum ab dem Jahre 2017 ausgegeben
worden sind, gelten die Regelungen des „Diebold Nixdorf, Incorporated 1991
Amended and Restated Equity Performance and Incentive Plan“ bzw. des „2017
Equity and Performance Incentive Plan“.
 
Long-term variable remunerations which have been granted to Dr. Näher prior to
the termination of his Management Board Member’s Service Agreement do not lapse
but may be exercised at the end of any potential lock-up period if the other
vesting requirements are fulfilled. In relation to any long-term remuneration
that has been awarded to Dr. Näher prior to the termination of this Management
Board Member’s Service Agreement and in relation to periods commencing 2017, the
rules set forth in the „Diebold Nixdorf, Incorporated 1991 Amended and Restated
Equity Performance and Incentive Plan“ or, if applicable, in the „2017 Equity
and Performance Incentive Plan“ shall apply.






--------------------------------------------------------------------------------





Im Fall des Widerrufs der Bestellung sowie der Amtsniederlegung gemäß
vorstehendem § 9 Abs. (5) d) ist Herr Dr. Näher berechtigt, diesen
Vorstandsanstellungsvertrag außerordentlich fristlos zu kündigen und die gemäß
diesem § 9 Abs. (5) d) vorgesehene Abfindung zu erhalten.
 
In the event of the revocation of the appointment and in the event of the
resignation from office as set forth above under section 9 para (5) d), Dr.
Näher is entitled to terminate this Management Board Member’s Service Agreement
for cause without giving prior notice and is entitled to the severance as set
forth in this section 9 para (5) d).
Bei einem auf das Geschäftsjahr bezogenen unterjährigen Ausscheiden werden die
Vergütungsansprüche unter Berücksichtigung der vorstehenden Absätze zeitanteilig
gewährt.
 
In case of an intra-year termination with regard to the business year,
remuneration entitlements will be granted pro rata temporis in consideration of
the preceding paragraphs.
Im Falle einer vorzeitigen Beendigung des Vorstandsamtes ist die Gesellschaft
berechtigt, Herrn Dr. Näher unter Berücksichtigung der vorstehenden Regelungen
für eine etwaig verbleibende Restlaufzeit dieses Vorstandsanstellungsvertrages
von der Pflicht zur Arbeitsleistung freizustellen.
 
In case of a premature termination of the office as member of the Management
Board, the Company may, taking into account the preceding provisions, release
Dr. Näher from its duties to perform services for any potential remainder of a
term of this Management Board Member’s Service Agreement.
Die Beendigung des Dienstverhältnisses oder eine Freistellung hat keine
Auswirkung auf die nach diesem Vertrag fortbestehenden Verpflichtungen des Herrn
Dr. Näher.
 
The termination of this Service Agreement or a release from services has no
effect on the continuing obligations of Dr. Näher set forth in this Service
Agreement.
Dieser Vorstandsanstellungsvertrag endet spätestens zum Ende des Monats, in dem
Herr Dr. Näher das 68. Lebensjahr vollendet.
 
This Management Board Member’s Service Agreement shall, at the latest, expire at
the end of the month in which Dr. Näher completes his 68th year of life.
§ 10
Auslagen
 
§ 10
Expenses
Reisekosten und sonstige Auslagen werden Herrn Dr. Näher im Rahmen der
steuerlich zulässigen Höchstbeträge vergütet. Im Einzelfall werden höhere
Beträge gegen Nachweis erstattet. Die Reisekostenrichtlinie für Leitende
Angestellte der Wincor Nixdorf International GmbH - welche ebenfalls in der
Diebold Nixdorf AG Anwendung findet - gilt auch für Herrn Dr. Näher.
 
Any travel and other expenses shall be reimbursed to Dr. Näher up to the maximum
amounts permitted for tax purposes. In the individual case, higher amounts may
be reimbursed upon presentation of receipts. The business travel expenses policy
for executives of Wincor Nixdorf International GmbH - which also applies at
Diebold Nixdorf AG - also applies to Dr. Näher.
§ 11
Dienstfahrzeug
 
§ 11
Company Car
Herr Dr. Näher hat Anspruch auf ein Dienstfahrzeug der oberen Mittelklasse zur
geschäftlichen und privaten Nutzung. Die Firmenwagenregelung für Mitglieder des
Diebold Nixdorf Executive Boards kommt zur Anwendung (Anlage 4). Die private
Nutzung unterliegt den anwendbaren steuerlichen Vorschriften.
 
Dr. Näher is entitled to an upper mid-range company car for business and private
use. The company car policy for members of the Diebold Nixdorf Executive Board
is applicable. The private use is subject to the applicable tax provisions.
Mit Beendigung dieses Vorstandsanstellungsvertrages ist das Dienstfahrzeug an
die Gesellschaft herauszugeben.
 
Upon termination of this Management Board Member’s Service Agreement the company
car has to be returned to the Company.






--------------------------------------------------------------------------------





§ 12
Schlussbestimmungen
 
§ 12
Miscellaneous
Änderungen, Ergänzungen und die Aufhebung dieses Vertrages bedürfen der
Schriftform; auf die Schriftform kann nur schriftlich verzichtet werden.
 
Any amendments and additions to as well as the rescission of this Agreement
shall be made in writing; this written form requirement may only be waived in
writing.
Sofern im Rahmen der Beschäftigungsbedingungen für Mitarbeiter des
Leitungskreises Vergünstigungen zuerkannt sind oder werden, die in diesem
Vertrag nicht ausdrücklich geregelt sind, gelten diese Vergünstigungen während
ihrer zeitlichen Geltung im Leitungskreis entsprechend auch für das
Vorstandsmitglied als vereinbart.
 
If any benefits have or will be granted in the terms of employment for the
employees of the management group (Leitungskreis) which are not expressly
provided in this Service Agreement, such benefits shall be deemed to be agreed
with the Management Board member for the period during which they apply in the
management group (Leitungskreis).
Sollten einzelne Bestimmungen des Vertrages ganz oder teilweise ungültig oder
undurchführbar sein oder ihre Rechtsgültigkeit später verliefen, bleibt der
Vertrag im Übrigen gültig. Anstelle der unwirksamen oder undurchführbaren
Bestimmung soll, soweit rechtlich zulässig, eine andere angemessene Regelung
gelten, die wirtschaftlich dem am nächsten kommt, was die Vertragspartner
gewollt haben oder gewollt haben würden, wenn sie die Unwirksamkeit oder
Undurchführbarkeit der Regelung bedacht hätten.
 
Should any provisions of this Agreement be invalid or unenforceable in whole or
in part or become invalid, the validity and enforceability of the remaining
provisions of this Agreement shall not be affected. The invalid or unenforceable
provision shall be deemed replaced, to the extent permitted by law, by another
appropriate provision as comes closest to the economic result that the parties
intended or would have intended had they been aware of the invalidity or
unenforceability of the provision.
Als ausschließlicher Gerichtsstand für alle Streitigkeiten aus diesem Vertrag
wird, soweit gesetzlich zulässig, der Sitz der Gesellschaft vereinbart. Dieser
Vertrag unterliegt dem Recht der Bundesrepublik Deutschland.
 
The exclusive place of jurisdiction for all disputes arising out of this
Agreement shall be, to the extent permitted by law, the location of the
Company’s registered office. This Agreement shall be governed by the laws of the
Federal Republic of Germany.
Nur die deutsche Fassung dieses Vertrages ist maßgeblich und verbindlich.
 
Only the German Version of this agreement shall be authorative and binding.




 
 
Paderborn, den / this ____________ 2017
 
Paderborn, den / this ____________ 2017
__________________________________


Vorsitzender des Aufsichtsrates der / chairman of the supervisory board of
Diebold Nixdorf AG
 
__________________________________


Dr. Ulrich Näher












